UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April 27, 2010 Dear Stockholder: You are invited to attend the Annual Meeting of Stockholders of Dollar Thrifty Automotive Group, Inc. which will be held at 11:00 a.m., C.D.T., Thursday, June 10, 2010, at the Mayo Hotel in the Mayo Museum Room, 115 West 5th Street, Tulsa, Oklahoma 74103. The formal Notice of Annual Meeting of Stockholders and Proxy Statement accompanying this letter provide detailed information concerning matters to be considered and acted upon at the meeting. Whether or not you plan to attend the meeting, please execute and return the enclosed proxy at your earliest convenience.Your shares will then be represented at the meeting, and the Company will avoid the expense of further solicitation to assure a quorum and a representative vote.If you attend the meeting and wish to vote your shares in person, you may revoke your proxy and vote at that time. Sincerely, /S/ THOMAS P. CAPO Thomas P. Capo Chairman of the Board NOTICE OF ANNUAL MEETING OF STOCKHOLDERS April 27, 2010 TO THE STOCKHOLDERS OF DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.: The Annual Meeting of Stockholders of Dollar Thrifty Automotive Group, Inc. will be held at 11:00 a.m., C.D.T., Thursday, June 10, 2010, at the Mayo Hotel in the Mayo Museum Room, 115 West 5th Street, Tulsa, Oklahoma 74103 for the following purposes: 1. To elect six directors to serve until the next annual meeting of stockholders and until their successors shall have been elected and shall qualify or as otherwise provided by the By-laws of Dollar Thrifty Automotive Group, Inc.; 2. To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the Company for the fiscal year ended December 31, 2010 by the Audit Committee of the Board of Directors; 3. To approve the management objectives for performance-based awards under the Dollar Thrifty Automotive Group, Inc. Second Amended and Restated Long-Term Incentive Plan and Director Equity Plan; and 4. To conduct any other business properly brought before the meeting. Only stockholders of record at the close of business on April 12, 2010 are entitled to notice of, and to vote at, the meeting and any postponements or adjournments thereof (unless the Board of Directors fixes a new record date for any such postponed or adjourned meeting).A list of such stockholders will be available for examination by any stockholder for any purpose germane to the meeting, during ordinary business hours, for at least 10 days before the meeting in the Office of the General Counsel, Dollar Thrifty Automotive Group, Inc., 5330 East 31st Street, Tulsa, Oklahoma 74135.The list will also be available for inspection at the meeting site during the meeting. Your vote is important.Whether or not you plan to attend the meeting, please vote now by proxy in order to ensure the presence of a quorum.You may vote by marking, signing and dating your proxy card on the reverse side and returning it promptly in the accompanying postage-paid envelope.A proxy may be revoked at any time prior to its exercise at the meeting, and your return of the enclosed proxy will not affect your right to vote your shares if you attend the meeting in person. By Order of the Board of Directors /S/ VICKI VANIMAN Vicki J. Vaniman Secretary Your vote is important.Please vote by marking, signing and dating your proxy card on the reverse side and returning it promptly in the accompanying postage-paid envelope. TABLE OF CONTENTS INFORMATION ABOUT THE MEETING 1 Quorum 1 Vote Required 1 Proxy Voting 2 Proxy Solicitation 2 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on June 10, 2010 2 PROPOSAL NO. 1 - ELECTION OF DIRECTORS 2 PROPOSAL NO. 2 - APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 PROPOSAL NO. 3 - APPROVAL OF MANAGEMENT OBJECTIVES FOR PERFORMANCE- BASED AWARDS UNDER DTG’S SECOND AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN AND DIRECTOR EQUITY PLAN 4 BIOGRAPHICAL INFORMATION REGARDING DIRECTOR NOMINEES AND EXECUTIVE OFFICERS 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, DIRECTORS, DIRECTOR NOMINEES AND EXECUTIVE OFFICERS 10 Certain Beneficial Owners 10 Directors, Director Nominees and Executive Officers 12 INDEPENDENCE, MEETINGS, COMMITTEES AND COMPENSATION OF THE BOARD OF DIRECTORS 14 Independence 14 Meetings and Committees 14 Attendance at Annual Meetings of Stockholders 15 Governance Committee 15 Audit Committee 16 Human Resources and Compensation Committee 16 Report of Audit Committee 17 Compensation 19 Board Meeting Fees, Committee Meeting Fees and Retainers 19 Restricted Stock Grants 19 Other 19 No Employee Director Compensation or Benefits 20 Director Compensation Table 20 Stock Ownership Guidelines 21 Leadership Structure of the Board 21 Board’s Role in Risk Oversight 21 Communications with Stockholders 22 EXECUTIVE COMPENSATION 22 Compensation Discussion and Analysis 22 2009 Overview 22 Objectives of Compensation Program 23 i Participants in Compensation Decisions 24 Comparative Data and Benchmarking 25 Internal Pay Equity 26 General Information Regarding Elements of Compensation 26 Discussion of Elements of Compensation 26 Change in Control Arrangements 30 Impact of Accounting and Tax Treatment on Compensation 30 Compensation Committee Report 31 Summary Compensation Table 32 Grants of Plan-Based Awards 33 Outstanding Equity Awards 34 Option Exercises and Stock Vested 35 Nonqualified Deferred Compensation 36 Potential Payments Upon Termination or Change in Control 36 Introduction 36 Payments Made Upon Involuntary Termination With Cause or Voluntary Termination (Other Than Retirement) 37 Payments Made Upon Involuntary Termination Without Cause or Due to a Reduction in Force 37 Payments Made Upon Retirement, Death or Disability 38 Payments Made Upon a Change in Control 39 Equity Compensation Plan Information 43 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 44 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 44 CODE OF ETHICS 44 ANNUAL REPORT ON FORM 10-K 44 STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR NEXT ANNUAL MEETING 44 OTHER MATTERS 45 ii DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. 5330 East 31st Street Tulsa, Oklahoma 74135 PROXY STATEMENT INFORMATION ABOUT THE MEETING This Proxy Statement is solicited by the Board of Directors (the “Board”) of Dollar Thrifty Automotive Group, Inc., a Delaware corporation (“DTG”), on behalf of DTG, and is furnished in connection with the Annual Meeting of Stockholders to be held at 11:00 a.m., C.D.T., Thursday, June 10, 2010, at the Mayo Hotel in the Mayo Museum Room, 115 West 5th Street, Tulsa, Oklahoma 74103.DTG began mailing this Proxy Statement and the accompanying proxy card on or about April 27, 2010. As used in this Proxy Statement, the “Company” means collectively DTG and its subsidiaries. Quorum The record date for the meeting is April 12, 2010.DTG has outstanding one class of voting securities:its common stock, $0.01 par value (“Common Stock” or “Shares”), of which 28,629,652Shareswere outstanding as of the close of business on the record date.A majority of those Shares (a quorum) must be present, in person or by proxy, to conduct business at the meeting.Abstentions and broker non-votes are counted as present in determining whether there is a quorum.In addition, any stockholder who properly executes and returns the proxy card withholding authority to vote for a director nominee will be counted as present in determining if there is a quorum. Vote Required Each stockholder is entitled to one vote for each Share held of record at the close of business on the record date.Directors of DTG are elected by a plurality of the votes cast at the meeting.Because each director nominee is running unopposed, any nominee can be elected upon any affirmative vote so long as a quorum exists, regardless of whether such nominee receives more than 50% of the stockholder vote.Under recent amendments to the rules of the New York Stock Exchange, Inc. (“NYSE”), Proposal No. 1 – Election of Directors (“Proposal No. 1”) is no longer a “routine” item as to which brokerage firms may vote in their discretion on behalf of clients who have not furnished voting instructions with respect to an uncontested director election.Because DTG has a plurality voting standard for the election of directors, however, broker non-votes and abstentions will have no impact on the outcome of the vote on Proposal No. 1. Under NYSE rules, Proposal No. 2 - Appointment of Independent Registered Public Accounting Firm (“Proposal No. 2”) is considered a “routine” item.This means that brokerage firms may vote in their discretion on behalf of clients who have not furnished voting instructions at least 10 days before the date of the meeting.In accordance with DTG’s Fourth Amended and Restated By-laws (the “By-laws”), Proposal No. 2 will be approved on the favorable vote of a majority of the Shares present in person or represented by proxy and entitled to vote on such matter.For purposes of Delaware law and the By-laws, abstentions will have the effect of votes against Proposal No. 2. Under Delaware law, NYSE Stockholder Approval Policy and the By-laws, the approval of the management objectives for performance-based awards under DTG’s Second Amended and Restated Long-Term Incentive Plan and Director Equity Plan (“Proposal No. 3”) must be by a majority of the Shares present in person or represented by proxy and entitled to vote on the matter.Proposal No. 3 is considered to be a “routine” item under NYSE rules.This means that brokerage firms may vote in their discretion on behalf of clients who have not furnished voting instructions at least 10 days before the date of the meeting.Abstentions will have the effect of votes against Proposal No. 3 for purposes of Delaware law, the NYSE Stockholder Approval Policy and our By-laws. 1 Inspectors of election appointed by the Board will determine whether a quorum is present and will tabulate the votes for the meeting.Abstentions and broker non-votes are counted as present in determining whether there is a quorum.In addition, any stockholder who properly executes and returns a proxy card withholding authority to vote for a director nominee will be counted as present in determining whether a quorum exists. Proxy Voting The proxy card represents the Shares held of record by each stockholder at the close of business on the record date.Each stockholder can authorize the individuals named in the proxy card to vote Shares by signing, dating and promptly returning the proxy card.Each stockholder’s Shares will then be voted at the meeting as the stockholder specifies or, if the stockholder does not specify a choice, as recommended by the Board.Each stockholder may revoke the proxy by voting in person at the meeting, or by submitting a written revocation or a later-dated proxy addressed to the Secretary of DTG that is received by DTG before the meeting.If you hold your Shares through a brokerage firm, bank, fiduciary, voting trust or other nominee, you may elect to vote your Shares by a toll-free phone number or over the Internet by following the instructions on the proxy materials forwarded to you. Proxy Solicitation Execution and return of the enclosed proxy is being solicited by the Board, on behalf of DTG, for the purposes set forth in the Notice of Annual Meeting of Stockholders.Solicitation other than by mail may be made personally, by telephone or otherwise and by employees of DTG who will not be additionally compensated for such services.Brokerage firms, banks, fiduciaries, voting trustees or other nominees will be requested to forward the soliciting material to each beneficial owner of Shares held of record by any such nominee.DTG has retained Georgeson, Inc. to assist with the solicitation of proxies for a fee not to exceed $7,000.00, plus reimbursement for out-of-pocket expenses.The total cost of soliciting proxies will be borne by DTG. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on June 10, 2010. Stockholders may view this Proxy Statement, our form of proxy and our 2009 Annual Report to Stockholders over the Internet by accessing the website www.proxydocs.com/dtg. PROPOSAL NO. 1 - ELECTION OF DIRECTORS In accordance with the By-laws, the Board has set its size at six members.Under the By-laws, the number of directors may be changed at any time by resolution of the Board.The terms of each of the six current directors expire upon the election and qualification of the directors to be elected at the Annual Meeting of Stockholders, or as otherwise provided by the By-laws.DTG has nominated for re-election to the Board the six individuals who currently serve as directors on the Board, each of whom has consented to serve as a director if elected. If elected, each director nominee will serve for a one-year term ending at the Annual Meeting of Stockholders to be held in 2011, or when such nominee’s successor is duly elected and qualified or as otherwise provided by the By-laws.For more information concerning these nominees, see “Biographical Information Regarding Director Nominees and Executive Officers.”Unless otherwise designated, the enclosed proxy card will be voted FOR the election of such nominees as directors.The Board does not believe that any of these nominees will be unable to stand for election, but should any nominee unexpectedly become unavailable for election or decline to serve, the stockholder’s proxy will be voted for a substitute nominee designated by the Board unless the Board reduces the number of directors to be elected. THE BOARD RECOMMENDS THAT STOCKHOLDERS VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES DESCRIBED HEREIN AS DIRECTORS OF DTG. 2 PROPOSAL NO. 2 - APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board has appointed, subject to stockholder ratification, Deloitte & Touche LLP, an independent registered public accounting firm, as the independent auditors of DTG (“Independent Auditors”) for the fiscal year ending December 31, 2010.In making this appointment, the Audit Committee considered whether the provision of services (and the aggregate fees billed for those services) by Deloitte & Touche LLP, other than audit services, is compatible with maintaining the independence of the outside auditors.Deloitte & Touche LLP has served DTG as Independent Auditors since DTG’s incorporation in November 1997. The following table provides the various fees and out-of-pocket costs billed by Deloitte & Touche LLP in the aggregate for the fiscal years ended December 31, 2009 and 2008: Audit Fees In 2009 and 2008, audit fees related to audits of the consolidated and subsidiaries’ annual financial statements, reviews of the consolidated quarterly financial statements and the audit of internal control over financial reporting. $ $ Audit-Related Fees In 2009 and 2008, audit-related fees primarily related to agreed-upon debt compliance procedures, advisory services, comfort procedures and accounting consultations. $ $ Tax Fees $
